Title: Abigail Adams 2d to Lucy Cranch, 25 May 1786
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      Grosvenor Square May 25th 1786
     
     Yesterday my Dear Lucy I received your kind favour of the 9th of April, and it was the only Letter for me, in Pappas packett. However I hope there are others on Board. My Brother I am sure must have written. Indeed my Dear Cousin I feel under great obligations to you for your repeated attentions to me, and only lament that it is not in my Power to make you more frequent returns. I have really so many Correspondents that I find it impossible to be so particular to any of them as I wish. You my Cousin are in the first Class of my Esteem and Love and it gives me pleasure whenever you favour me with your Letters. If I should not answer them so punctually as I ought you will not attribute it to any want of affection, but necessity. I wrote you a long Letter by Mrs Hay which I hope you have received er’e this. She sailed from hence in March, and we hope has had a good passage.
     Mrs Warren, must, have been greatly afflicted by her sons Death, and tho not unexpected, yet his being absent must have added, to her Grief. We cannot but lament that the most amiable and Worthyest Characters are thus early removed from this Theatre. But so little do we know, that even to lament may be wrong.
     Can you tell me my Dear Lucy what has become of my friend Polly Otis Mrs Lincoln that now is. I have not heard a word from her since I left America. I wrote to her soon after my arrival here, from America, and I heard through Mrs Dana, that she had received my Letter but not a line from herself have I ever been favourd with. I will not however Condemn her, for she may have written, and even now may think I neglect her. But If she has, I have not received her Letter.
     Next Saturday compleats a year since our arrival in this City time has flown strangely, I can scarce realize it I assure you. We have been very much confined to this place, and have not made but one or two excursions of a day at a time. I wish much to go into the Country and enjoy its beauties after having been shut up, in this Noisy smoky Town for so long a time. We propose Leaving Town for a few weeks soon after the Birth day, which will be celebrated next Monday week. We talk of going to Devonshire, or to Lincolnshire, if to the former I shall it is probable be able to give you some account of your friends there, which will give me great pleasure.
     We went a few days ago, about Nine Miles out, to Aysterly to see the seat of Mrs Child, which, exceeded any ideas I had formd of Beauty Elegance neatness, and taste. If I had time I would attempt a particular decription of it, for your amusement. To day it is not in my power, as I have several Letters to get ready for a Gentleman who is to Call this Evening for them, and who perhaps my Cousin may see when he arrives in Boston. All I know of him is that his name is Drake, that he is an American, and has dined with us twice, and has now offered to take our Letters to Boston as he is going in Biglow.
     We were very happy to hear that my Brother J Q A, had entered the University. The account you give of our Brothers is very pleasing. That they may Continue to merit the approbation of their friends, is my ardent and Constant wish.
     Be so good my Cousin, as to remember me to all our friends, your Uncle Palmers family, Miss Paine, from whom I received a Letter that I have not yet answerd, but intend to soon, to Uncle Thaxters family, to all our Cousins particularly, they are most of them Married I suppose. I find if I were to attempt to particularize every one, I should fail, therefore must request you to remember me to all. Adieu my Dear Cousin, write me as often as you can and continue to Love yours very sincerely
     
      A Adams
     
    